Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.233 Page 1 of 37



   1   HONIGMAN LLP
       J. Michael Huget (admitted pro hac vice) (MI SBN P39150)
   2   Email: mhuget@honigman.com
       Matthew Mrkonic (SBN 266779)
   3   Email: mmrkonic@honigman.com
       2290 FIRST NATIONAL BUILDING
   4   660 WOODWARD AVENUE
       DETROIT, MI 48226-3506
   5   Telephone: 734-418-4200
       Facsimile: 734-418-4201
   6   Attorneys for Defendants
       TROLLEY BAGS UK LTD, and
   7   BERGHOFF INTERNATIONAL, INC.
   8                           UNITED STATES DISTRICT COURT
   9                       SOUTHERN DISTRICT OF CALIFORNIA
  10

  11   GOLDEN EYE MEDIA USA, INC., a           Case No. 3:18-cv-02109-BEN-LL
       California corporation
  12                                           Hon. Roger T. Benitez
                     Plaintiff and             Hon. Mag. Linda Lopez
  13                 Counterdefendant,
                                               DEFENDANTS AND
  14           v.                              COUNTERCLAIMANTS’ FIRST
                                               AMENDED ANSWER,
  15 TROLLEY BAGS UK LTD, a                    AFFIRMATIVE DEFENSES, AND
     corporation of the United Kingdom; and    COUNTERCLAIMS
  16 BERGHOFF INTERNATIONAL,
     INC., a Florida corporation,              DEMAND FOR JURY TRIAL
  17
                     Defendants and
  18                 Counterclaimants.
  19 TROLLEY BAGS UK LTD, a
     corporation of the United Kingdom; and
  20 BERGHOFF INTERNATIONAL,
     INC., a Florida corporation,
  21
                     Counterclaimants,
  22
               v.
  23
       FARZAN DEHMOUBED, an
  24   individual; and JENNIFER DUVALL,
       an individual,
  25
                     Counterdefendants.
  26
               Defendants Trolley Bags UK Ltd. (“Trolley Bags”) and BergHOFF
  27
       International, Inc. (“BergHOFF”) (collectively, “Defendants”), by and through
  28
                                              -1-
                                                    Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL              Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.234 Page 2 of 37



   1
       their counsel, for their First Amended Answer and Affirmative Defenses to the
   2
       Complaint of Plaintiff Golden Eye Media USA, Inc. (hereinafter “Plaintiff” or
   3
       “Golden Eye Media”), state as follows:
   4
                                    JURISDICTION AND VENUE
   5
                    1.   Defendants admit the allegations in Paragraph 1 of the Complaint.
   6
                                         NATURE OF ACTION
   7
                    2.   Defendants admit the allegations in Paragraph 2 of the Complaint.
   8
                    3.   Defendants admit the allegations in Paragraph 3 of the Complaint.
   9
                                                PARTIES
  10
                    4.   Defendants lack sufficient knowledge or information to form a belief
  11
         as to the truth of the allegations in Paragraph 4 of the Complaint and on that basis
  12
         deny the same.
  13
                    5.   Defendants admit that Trolley Bags is a United Kingdom corporation
  14
         but deny the remaining allegations in Paragraph 5 of the Complaint as untrue.
  15
                    6.   Defendants admit the allegations in Paragraph 6 of the Complaint.
  16
                                    JURISDICTION AND VENUE
  17
                    7.   The allegations in Paragraph 7 of the Complaint are legal conclusions
  18
         to which no response is required.
  19
                    8.   The allegations in Paragraph 8 of the Complaint are legal conclusions
  20
         to which no response is required.
  21
                    9.   The allegations in Paragraph 9 of the Complaint are legal conclusions
  22
         to which no response is required.
  23
                    10. The allegations in Paragraph 10 of the Complaint are legal conclusions
  24
         to which no response is required.
  25
                                      FACTUAL BACKGROUND
  26
                    11. Defendants admit the allegations in Paragraph 11 of the Complaint.
  27
                    12. Defendants admit the allegations in Paragraph 12 of the Complaint.
  28
                                                     -2-
                                                           Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                     Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.235 Page 3 of 37



   1
                    13. Defendants admit the allegations in Paragraph 13 of the Complaint.
   2
                    14. Defendants admit the allegations in Paragraph 14 of the Complaint.
   3
                    15. Defendants admit the allegations in Paragraph 15 of the Complaint.
   4
                    16. Defendants admit the allegations in Paragraph 16 of the Complaint.
   5
               17.      The allegations in Paragraph 17 of the Complaint are legal conclusions
   6
       to which no response is required. To the extent a response is required, Defendants
   7
       deny the allegations in Paragraph 17 of the Complaint as untrue.
   8
               18.      The allegations in Paragraph 18 of the Complaint are legal conclusions
   9
       to which no response is required. To the extent a response is required, Defendants
  10
       deny the allegations in Paragraph 18 of the Complaint as untrue.
  11
                    19. Defendants admit the allegations in Paragraph 19 of the Complaint.
  12
                    20. Defendants admit only that the USPTO issued a ruling on Trolley Bags’
  13
         trademark application and state that the USPTO’s ruling speaks for itself.
  14
                    21. Defendants admit only that the USPTO issued a ruling on Trolley Bags’
  15
         trademark application and state that the USPTO’s ruling speaks for itself.
  16
                    22. Defendants admit only that the USPTO issued a ruling on Trolley Bags’
  17
         trademark application and state that the USPTO’s ruling speaks for itself.
  18
               23.      The allegations in Paragraph 23 of the Complaint are legal conclusions
  19
       to which no response is required. To the extent a response is required, Defendants
  20
       deny the allegations in Paragraph 23 of the Complaint as untrue.
  21
                    24. Defendants admit that Plaintiff sells products using the mark LOTUS
  22
         TROLLEY BAGS. Defendants deny the remaining allegations in Paragraph 24 of
  23
         the Complaint as untrue.
  24
                    25. Defendants admit only that they have properly protected their legal
  25
         rights through complaints and/or correspondence with Amazon.com. Defendants
  26
         deny the remaining allegations in Paragraph 25 of the Complaint as untrue.
  27

  28
                                                    -3-
                                                          Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                    Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.236 Page 4 of 37



   1
                    26. Defendants admit only that they have properly protected their legal
   2
         rights through complaints and/or correspondence with Amazon.com. Defendants
   3
         deny the remaining allegations in Paragraph 26 of the Complaint as untrue.
   4
                    27. Defendants admit only that they have properly protected their legal
   5
         rights through complaints and/or correspondence with Amazon.com. Defendants
   6
         deny the remaining allegations in Paragraph 27 of the Complaint as untrue.
   7
                    28. Defendants admit only that they have properly protected their legal
   8
         rights through complaints and/or correspondence with Amazon.com. Defendants
   9
         deny the remaining allegations in Paragraph 28 of the Complaint as untrue.
  10
                    29. Defendants deny the allegations in Paragraph 29 of the Complaint as
  11
         untrue.
  12
                    30. Defendants admit only that they have properly protected their legal
  13
         rights through complaints and/or correspondence with retailers. Defendants deny
  14
         the remaining allegations in Paragraph 30 of the Complaint as untrue.
  15
                                       CLAIMS FOR RELIEF
  16                                    First Claim for Relief
  17                (Declaratory Judgment of Non-Infringement of the ‘828 Patent
                                 against Defendant Trolley Bags UK)
  18
                    31. Defendants repeat and incorporate by reference their answers to
  19
         Paragraphs 1-30 of the Complaint as though fully set forth herein.
  20
                    32. Paragraph 32 of the Complaint states a legal conclusion to which no
  21
         response is required.
  22
                    33. Paragraph 33 of the Complaint states a legal conclusion to which no
  23
         response is required.
  24
                    34. Defendants deny the allegations in Paragraph 34 of the Complaint as
  25
         untrue.
  26

  27

  28
                                                   -4-
                                                         Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                   Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.237 Page 5 of 37



   1
                    35. Paragraph 35 of the Complaint states a legal conclusion to which no
   2
         response is required. To the extent a response is required, Defendants deny the
   3
         allegations in paragraph 35 of the Complaint as untrue.
   4
                    36. Defendants deny that Plaintiff is entitled to the relief it seeks.
   5
                                      Second Claim for Relief
   6                (Declaratory Judgment of Non-Infringement of the trademark
   7                  TROLLEY BAGS and U.S. Trademark Reg. No. 5,126,274
                                against Defendant Trolley Bags UK)
   8
                    37. Defendants repeat and incorporate by reference their answers to
   9
         Paragraphs 1-36 of the Complaint as though fully set forth herein.
  10
                    38. Paragraph 38 of the Complaint states a legal conclusion to which no
  11
         response is required.
  12
                    39. Paragraph 39 of the Complaint states a legal conclusion to which no
  13
         response is required.
  14
                    40. Defendants deny the allegations in Paragraph 40 of the Complaint as
  15
         untrue.
  16
                    41. Paragraph 41 of the Complaint states a legal conclusion to which no
  17
         response is required. To the extent a response is required, Defendants deny the
  18
         allegations in Paragraph 41 of the Complaint as untrue.
  19
                    42. Paragraph 42 of the Complaint states a legal conclusion to which no
  20
         response is required. To the extent a response is required, Defendants deny the
  21
         allegations in Paragraph 42 of the Complaint as untrue.
  22
                    43. Paragraph 43 of the Complaint states a legal conclusion to which no
  23
         response is required. To the extent a response is required, Defendants deny the
  24
         allegations in Paragraph 43 of the Complaint as untrue.
  25
                    44. Defendants deny that Plaintiff is entitled to the relief it seeks.
  26

  27

  28
                                                       -5-
                                                             Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                       Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.238 Page 6 of 37



   1                                 Third Claim for Relief
   2           (Interference with Prospective or Contractual Economic Relations
                                    against all Defendants)
   3
                    45. Defendants repeat and incorporate by reference their answers to
   4
         Paragraphs 1-44 of the Complaint as though fully set forth herein.
   5
                    46. Defendants lack sufficient knowledge or information to form a belief
   6
         as to the truth of the allegations in Paragraph 46 of the Complaint and on that basis
   7
         deny the same.
   8
                    47. Defendants lack sufficient knowledge or information to form a belief
   9
         as to the truth of the allegations in Paragraph 47 of the Complaint and on that basis
  10
         deny the same.
  11
                    48. Defendants admit only that they knew that Plaintiff sold products on
  12
         Amazon.com and through certain other retailers.
  13
                    49. Paragraph 49 of the Complaint states a legal conclusion to which no
  14
         response is required. To the extent a response is required, Defendants deny the
  15
         allegations in Paragraph 49 of the Complaint as untrue.
  16
                    50. Paragraph 50 of the Complaint states a legal conclusion to which no
  17
         response is required. To the extent a response is required, Defendants deny the
  18
         allegations in Paragraph 50 of the Complaint as untrue.
  19
                    51. Paragraph 51 of the Complaint states a legal conclusion to which no
  20
         response is required. To the extent a response is required, Defendants deny the
  21
         allegations in Paragraph 51 of the Complaint as untrue.
  22
                    52. Paragraph 52 of the Complaint states a legal conclusion to which no
  23
         response is required. To the extent a response is required, Defendants deny the
  24
         allegations in Paragraph 52 of the Complaint as untrue.
  25

  26

  27

  28
                                                    -6-
                                                          Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                    Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.239 Page 7 of 37



   1                                   Fourth Claim for Relief
   2                     (Negligent Misrepresentation against all Defendants)

   3                53. Defendants repeat and incorporate by reference their answers to

   4     Paragraphs 1-52 of the Complaint as though fully set forth herein.

   5                54. Defendants deny the allegations in Paragraph 54 of the Complaint as

   6     untrue.

   7                55. Defendants deny the allegations in Paragraph 55 of the Complaint as

   8     untrue.

   9                                    Fifth Claim for Relief
                             (Unfair Competition under 15 U.S.C. § 1125
  10                                   against all Defendants)
  11                56. Defendants repeat and incorporate by reference their answers to
  12     Paragraphs 1-55 of the Complaint as though fully set forth herein.
  13                57. Paragraph 57 of the Complaint states a legal conclusion to which no
  14     response is required. To the extent a response is required, Defendants deny the
  15     allegations in Paragraph 57 of the Complaint as untrue.
  16                                Sixth Claim for Relief
                (State Law Unfair Competition – Cal. Bus. & Prof. Code § 17200
  17
                                   against all Defendants)
  18
                    58. Defendants repeat and incorporate by reference their answers to
  19
         Paragraphs 1-57 of the Complaint as though fully set forth herein.
  20
                    59. Paragraph 59 of the Complaint states a legal conclusion to which no
  21
         response is required. To the extent a response is required, Defendants deny the
  22
         allegations in Paragraph 59 of the Complaint as untrue.
  23

  24

  25

  26

  27

  28
                                                   -7-
                                                         Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                   Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.240 Page 8 of 37



   1                             Seventh Complaint for Relief
   2                  (Common Law Unfair Competition against all Defendants)

   3                60. Defendants repeat and incorporate by reference the answers to

   4     Paragraphs 1-59 of the Complaint as though fully set forth herein.

   5                61. Paragraph 61 of the Complaint states a legal conclusion to which no

   6     response is required. To the extent a response is required, Defendants deny the

   7     allegations in Paragraph 61 of the Complaint as untrue.

   8                           ANSWER TO PRAYER FOR RELIEF

   9           Defendants deny that Plaintiff is entitled to any relief whatsoever, including

  10   the relief requested in Plaintiff’s Prayer for Relief.

  11           All allegations in the Complaint not specifically admitted or denied are hereby

  12   denied.

  13                                 AFFIRMATIVE DEFENSES

  14                                      FIRST DEFENSE

  15           Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

  16                                     SECOND DEFENSE

  17           Plaintiff’s claims for relief under state unfair competition laws are preempted

  18   by federal legislation.

  19                                      THIRD DEFENSE

  20           Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or laches.

  21                                     FOURTH DEFENSE

  22           Plaintiff’s claims are barred by the doctrine of unclean hands.

  23                                      FIFTH DEFENSE

  24           Plaintiff’s claims are barred in whole or in part by Plaintiff’s failure to

  25   mitigate damages, if any.

  26                                      SIXTH DEFENSE

  27           Defendants’ actions or omissions are not the proximate cause of Plaintiff’s

  28   injuries, if any.
                                                   -8-
                                                         Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                   Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.241 Page 9 of 37



   1
                                         SEVENTH DEFENSE
   2
               Plaintiff has not incurred or suffered any damages for which it is entitled to
   3
       recover from Defendants.
   4
                                          EIGHTH DEFENSE
   5
               Defendants are entitled to a set-off for any payments made to Plaintiff by third
   6
       parties in settlement of any of Plaintiff’s claims.
   7
                                          NINTH DEFENSE
   8
               Plaintiff’s claims and/or requested relief are barred by the Litigation Privilege,
   9
       the Noerr-Pennington Doctrine, and/or the First Amendment of the Constitution.
  10
                                          TENTH DEFENSE
  11
               Plaintiff’s claims for relief alleged in the Complaint including, without
  12
       limitation, Plaintiff’s request for punitive damages, are barred by Defendants’ rights
  13
       to due process under the United States Constitution and/or the Constitution of
  14
       California.
  15
                                         ELEVENTH DEFENSE
  16
               Plaintiff’s claims, including for interference with prospective contractual
  17
       economic relations, are barred by legal protections or privileges that apply to
  18
       Defendants’ actions.
  19
                                     RESERVATION OF DEFENSES
  20
               Defendants reserve the right to add additional defenses pending further
  21
       investigation and discovery.
  22
                                          COUNTERCLAIMS
  23
                    1.    Trolley Bags and BergHOFF, by their undersigned counsel, hereby
  24
         state the following First Amended Counterclaims against Golden Eye Media,
  25
         Farzan          Dehmoubed    (“Dehmoubed”),      and   Jennifer      Duvall      (“Duvall”)
  26
         (collectively, “Counterdefendants”).
  27
                                              PARTIES
  28
                                                    -9-
                                                          Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                    Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.242 Page 10 of 37



   1
                    2.   Plaintiff and Counterdefendant Golden Eye Media is a California
   2
         corporation. Upon information and belief, Dehmoubed and Duvall are the co-
   3
         owners of Golden Eye Media.
   4
                    3.   Counterdefendant Dehmoubed is a resident of the State of California
   5
         and conducts business within the state.
   6
                    4.   Counterdefendant Duvall is a resident of the State of California and
   7
         conducts business within the state.
   8
                    5.   Defendant and Counterclaimant Trolley Bags is a corporation
   9
         incorporated in the United Kingdom.
  10
                    6.   Defendant and Counterclaimant BergHOFF is a Florida corporation.
  11
                                     JURISDICTION AND VENUE
  12
                    7.   This Court has jurisdiction over the subject matter of this action
  13
         pursuant to 28 U.S.C. §§ 1331 and 1338(a)
  14
                    8.   This Court has personal jurisdiction over Counterdefendants because
  15
         they all reside in this Judicial District. Moreover, Golden Eye Media is registered
  16
         to do business in this Judicial District and carries on a continuous and systematic
  17
         part of its general business within this Judicial District.
  18
                    9.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391
  19
         and 1400.
  20
                                      NATURE OF THIS ACTION
  21
                    10. Counterclaimant Trolley Bags is the manufacturer and global
  22
         distributor of the TROLLEY BAGSTM system of reusable bags and related
  23
         accessories.
  24
                    11. Trolley Bags holds global intellectual property and distribution rights
  25
         relating to the TROLLEY BAGSTM system of reusable bags and related
  26
         accessories, including U.S. Design Patent No. D779,828 (“the ‘828 Patent”).
  27

  28
                                                     -10-
                                                            Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                      Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.243 Page 11 of 37



   1
                    12. BergHOFF is the exclusive distributor of Trolley Bags’ reusable bags
   2
         in the United States and Canada.
   3
                    13. Counterclaimants have expended considerable time and resources
   4
         marketing and selling Trolley Bags’ reusable bags throughout the United States
   5
         under the mark TROLLEY BAGSTM, which has acquired secondary meaning.
   6
                    14. Counterclaimants began promoting and selling Trolley Bags’ reusable
   7
         bags in the United States at least as early as March 2015.
   8
                    15. Counterclaimants have since gained a significant foothold in the U.S.
   9
         market. For example, Trolley Bags’ reusable bags are sold in hundreds of Bed
  10
         Bath & Beyond stores, and Counterclaimants have collectively generated hundreds
  11
         of thousands of U.S. visitors to their Trolley Bags-related websites.
  12
                    16. On or around May 2017, years after Counterclaimants began marketing
  13
         and selling Trolley Bags’ reusable bags in the United States, Counterdefendant
  14
         Golden Eye Media began marketing and selling reusable bags in the United States
  15
         under the mark LOTUS TROLLEY BAGTM.
  16
                    17. Golden Eye Media’s reusable bags are substantially the same as Trolley
  17
         Bags’ reusable bags and infringe on Trolley Bags’ ‘828 Patent under the “ordinary
  18
         observer” test.
  19
                    18. The LOTUS TROLLEY BAGTM mark is also likely to, and has, caused
  20
         confusion among customers with respect to Counterclaimants’ TROLLEY
  21
         BAGSTM mark.
  22
                    19. On July 13, 2017, Counterclaimants sent Golden Eye Media a cease
  23
         and desist letter, which placed Golden Eye Media on notice of its infringement of
  24
         Counterclaimants’ patent and trademark rights.
  25
                    20. Despite Counterclaimants’ letter, Golden Eye Media has continued its
  26
         infringing activity.
  27

  28
                                                    -11-
                                                           Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                     Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.244 Page 12 of 37



   1
                    21. On December 18, 2018, Golden Eye Media’s co-owners, Dehmoubed
   2
         and Duvall, were granted U.S. Design Patent No. D835,912 for reusable shopping
   3
         bags (“the ’912 Patent”). A copy of the ‘912 Patent is attached as Exhibit A.
   4
                    22. The ‘912 Patent is invalid for numerous reasons, such as a lack of
   5
         novelty or obviousness relative to the prior art, which includes European
   6
         Community Design No. 002682302-0001 (the “European Design”).                                  The
   7
         European Design was not cited during the examination of the ‘912 Patent and is
   8
         attached as Exhibit B.
   9
                    23. Shortly after the ‘912 Patent was granted, Counterdefendants submitted
  10
         complaints with third-party retailers like Amazon.com against Counterclaimants
  11
         and/or Counterclaimants’ products for infringing the ‘912 Patent.
  12
                    24. Counterdefendants made these complaints without a reasonable belief
  13
         in the validity of the ‘912 Patent and/or Counterclaimants’ infringement of the ‘912
  14
         Patent.
  15
                                       FIRST COUNTERCLAIM
  16                       (Infringement of U.S. Design Patent No. D779,828)
  17                            (Trolley Bags against Golden Eye Media)

  18                25. Trolley Bags incorporates by reference each and every allegation

  19     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.

  20                26. Trolley Bags is the owner of the entire right, title and interest in and to

  21     the ‘828 Patent, which was duly issued on February 28, 2017. A copy of the ‘828

  22     Patent is attached as Exhibit A to Plaintiff’s Complaint. (See Dkt. No. 1 at 14-24.)

  23                27. Golden Eye Media has infringed, and is currently infringing, the ‘828

  24     Patent by, among other things, making, using, offering for sale, selling, and/or

  25     importing within this Judicial District and elsewhere in the United States, without

  26     license or authority, products which infringe on the ‘828 Patent under the “ordinary

  27     observer” test.

  28                28. Golden Eye Media’s infringing activities violate 35 U.S.C. § 271.
                                                      -12-
                                                             Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                       Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.245 Page 13 of 37



   1
                    29. Golden Eye Media has had actual knowledge of the ‘828 Patent and
   2
         that its products infringe that patent when they are manufactured, used, imported,
   3
         sold, or offered for sale. Upon information and belief, Golden Eye Media knew
   4
         about the ‘828 Patent prior to this lawsuit because Plaintiff and Defendants are
   5
         competitors. At a minimum, Golden Eye Media knew about its infringement of
   6
         the ‘828 Patent since at least receipt of a July 13, 2017 letter from
   7
         Counterclaimants’ counsel, which specifically identified Plaintiff’s infringement
   8
         of the ‘828 Patent.
   9
                    30. With knowledge of the ‘828 Patent, Golden Eye Media has continued
  10
         to infringe the ‘828 Patent under 35 U.S.C. § 271(a).
  11
                    31. Golden Eye Media’s actions are willful such that Trolley Bags is
  12
         entitled to treble damages under 35 U.S.C. § 284.
  13
                    32. Trolley Bags has no adequate remedy at law against Golden Eye
  14
         Media’s continuing acts of infringement. Golden Eye Media’s infringement of the
  15
         ‘828 Patent will continue unless and until enjoined by this Court, causing Trolley
  16
         Bags irreparable harm.
  17
                    33. Trolley Bags is therefore entitled to a permanent injunction under 35
  18
         U.S.C. § 283 against Golden Eye Media, enjoining and restraining it from
  19
         infringing the ‘828 Patent.
  20
                    34. This is an exceptional case that falls within the provisions of 35 U.S.C.
  21
         § 285 and therefore Trolley Bags is entitled to an award of reasonable attorneys’
  22
         fees.
  23
                                SECOND COUNTERCLAIM
  24             (Common Law Trademark Infringement and Unfair Competition)
  25                   (All Counterclaimants against Golden Eye Media)

  26                35. Counterclaimants incorporate by reference each and every allegation

  27     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.

  28
                                                     -13-
                                                            Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                      Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.246 Page 14 of 37



   1
                    36. Golden Eye Media’s acts constitute common law trademark
   2
         infringement and unfair competition, and have created and will continue to create,
   3
         unless enjoined by the Court, a likelihood of confusion to the irreparable injury of
   4
         Counterclaimants. Counterclaimants have no adequate remedy at law for this
   5
         injury.
   6
                    37. Golden Eye Media acted with full knowledge of Counterclaimants’ use
   7
         of, and common law rights to, Trolley Bag’s TROLLEY BAGTM mark and without
   8
         regard to the likelihood of confusion of the public created by its actions.
   9
                    38. Golden Eye Media’s actions demonstrate an intentional, willful, and
  10
         malicious intent to trade on the goodwill associated with the TROLLEY BAGTM
  11
         mark to the significant and irreparable injury of Counterclaimants.
  12
                    39. As a result of Golden Eye Media’s actions, Counterclaimants have been
  13
         damaged in an amount not yet determined or ascertainable. Counterclaimants are
  14
         also entitled to injunctive relief and to an accounting of Golden Eye Media’s
  15
         profits, damages, and costs. Moreover, given Golden Eye Media’s deliberate and
  16
         malicious use of a confusingly similar mark, Counterclaimants are entitled to
  17
         punitive damages.
  18

  19                                  THIRD COUNTERCLAIM
                        (Declaratory Judgment of Invalidity of the ‘912 Patent)
  20                         (Trolley Bags against all Counterdefendants)
  21                40. Trolley Bags incorporates by reference each and every allegation
  22     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.
  23                41. There exists an actual, substantial, and immediate controversy between
  24     Trolley Bags and Counterdefendants concerning the validity of the ‘912 Patent.
  25                42. The controversy was created by Counterdefendants’ complaints to third
  26     party sellers like Amazon.com that Trolley Bags’ products were infringing the ‘912
  27     Patent.
  28
                                                    -14-
                                                           Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                     Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.247 Page 15 of 37



   1
                    43. The ‘912 Patent is invalid for numerous reasons, including because of
   2
         a lack of novelty or obviousness relative to the prior art, which was not cited during
   3
         the examination of the ‘912 Patent.
   4
                    44. Trolley Bags is entitled to a judgment declaring that the ‘912 Patent is
   5
         invalid. Trolley Bags therefore seeks a declaratory judgment to resolve the parties’
   6
         respective rights regarding the ‘912 Patent.
   7

   8                                 FOURTH COUNTERCLAIM
                         (Interference with Prospective Contractual Relations)
   9                     (All Counterclaimants against all Counterdefendants)
  10                45. Counterclaimants incorporate by reference each and every allegation
  11     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.
  12                46. Counterclaimants have enjoyed an economic relationship with third-
  13     party retailers like Amazon.com and its customers. That relationship was an
  14     economic benefit to Counterclaimants.
  15                47. Counterclaimants also have prospective economic relations with
  16     certain customers and prospective customers which would be of economic benefit
  17     to Counterclaimants.
  18                48. Counterdefendants knew of the existence of Counterclaimants’
  19     economic relationship and/or prospective economic relationships with third-party
  20     retailers, including Amazon.com, customers, and prospective customers.
  21                49. Counterdefendants intentionally or negligently interfered in these
  22     economic relationships, causing a breach of the relationships.
  23                50. Counterdefendants also intentionally and improperly interfered with
  24     Counterclaimants’ prospective contractual or economic relationships by causing
  25     the prospective customer not to enter into, or continue with, its prospective
  26     relationship with Counterclaimants.
  27

  28
                                                     -15-
                                                            Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                      Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.248 Page 16 of 37



   1
                    51. Counterdefendants acted without justification or privilege. In fact,
   2
         Counterdefendants did so based on purported patent rights that they knew to be
   3
         invalid.
   4
                    52. Counterdefendants’ acts constitute tortious interference and have
   5
         damaged Counterclaimants in an amount to be determined after trial.
   6

   7                                FIFTH COUNTERCLAIM
                                   (Negligent Misrepresentation)
   8                    (All Counterclaimants against all Counterdefendants)
   9                53. Counterclaimants incorporate by reference each and every allegation
  10     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.
  11                54. Counterdefendants misrepresented to Amazon.com and/or other third-
  12     party retailers that Plaintiff had the right to enforce the ‘912 Patent and that
  13     Counterclaimants’ products infringe the ‘912 Product, despite having no
  14     reasonable belief in the validity of the ‘912 Patent, among other things.
  15                55. Counterdefendants’ acts constitute negligent misrepresentation and
  16     have injured Counterclaimants in an amount to be determined after trial.
  17
                                     SIXTH COUNTERCLAIM
  18                           (Unfair Competition – 15 U.S.C. § 1125)
  19                    (All Counterclaimants against all Counterdefendants)
  20                56. Counterclaimants incorporate by reference each and every allegation

  21     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.

  22                57. Because of the foregoing unlawful acts by Counterdefendants,

  23     Counterclaimants are entitled to damages under 15 U.S.C. § 1125, including treble

  24     damages and attorneys’ fees.

  25

  26

  27

  28
                                                   -16-
                                                          Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                    Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.249 Page 17 of 37



   1

   2                         SEVENTH COUNTERCLAIM
         (Unfair Competition – Common Law and Cal. Bus. & Prof. Code § 17200)
   3              (All Counterclaimants against all Counterdefendants)
   4                58. Counterclaimants incorporate by reference each and every allegation
   5     contained in Paragraphs 1-24 of the Counterclaims as though set forth fully herein.
   6                59. Counterdefendants’ acts, as set forth above, constitute unfair
   7     competition as defined under common law and in California Business and
   8     Professions Code § 17200, et seq.
   9                60. Counterdefendants’ acts have injured Counterclaimants in an amount
  10     to be proven after trial.
  11                                 DEMAND FOR JURY TRIAL
  12                61. Defendants demand a trial by jury of all issues so triable.
  13                                     PRAYER FOR RELIEF
  14                62. WHEREFORE, Defendants and Counterclaimants pray for the
  15     following relief:
  16                    a)     That Plaintiff’s Complaint be dismissed with prejudice;
  17                    b)     That Plaintiff take nothing by reason of the Complaint against
  18                    Defendants and that judgment be entered in favor of Defendants and
  19                    against Plaintiff;
  20                    c)     That the Court enter judgment in favor of Counterclaimants, and
  21                    against Counterdefendants, on the Counterclaims, including that:
  22                           (1)   Golden Eye Media has infringed the ‘828 Patent and the
  23                           TROLLEY BAGSTM mark;
  24                           (2)   Golden Eye Media’s infringement was willful and
  25                           deliberate;
  26                           (3)   The ‘912 Patent is invalid;
  27                           (4)   Counterclaimants prevail on all of their claims against
  28                           Counterdefendants;
                                                     -17-
                                                            Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                      Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.250 Page 18 of 37



   1
                             (5)     Golden Eye Media is permanently enjoined from
   2
                             infringing the ‘828 Patent or the TROLLEY BAGSTM mark;
   3
                             (6)     Counterclaimants are awarded damages adequate to
   4
                             compensate them for Counterdefendants’ statutory and common
   5
                             law unfair competition, tortious interference with economic
   6
                             relations, infringement of Counterclaimants’ common law
   7
                             trademark, and infringement of the ‘828 Patent, together with
   8
                             prejudgment interest under 35 U.S.C. § 284;
   9
                             (7)     This is an exceptional case and Counterclaimants are
  10
                             entitled to their reasonable costs, expenses, and attorneys’ fees,
  11
                             as well as treble damages, in accordance with 35 U.S.C. §§ 284
  12
                             and 285 and other applicable law; and
  13
                             (8)     Other further relief as the Court deems just and proper.
  14

  15
                                                     Respectfully submitted,
  16    Dated: March 28, 2019
                                                     HONIGMAN LLP
  17

  18                                                 /s/Matthew Mrkonic
                                         By:         Matthew Mrkonic (266779)
  19
                                                     mmrkonic@honigman.com
  20                                                 J. Michael Huget (admitted pro hac vice)
                                                     (MI SBN 39150)
  21
                                                     mhuget@honigman.com
  22                                                 Attorneys for Defendants
                                                     TROLLEY BAGS UK LTD, and
  23
                                                     BERGHOFF INTERNATIONAL, INC.
  24

  25

  26

  27

  28
                                                    -18-
                                                           Defendants and Counterclaimants’ First Amended
         Case No. 3:18-cv-02109-BEN-LL                     Answer, Affirmative Defenses, and Counterclaims
       30141667.4
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.251 Page 19 of 37



   1
                                    CERTIFICATE OF SERVICE
   2
              I hereby certify that on March 28, 2019, I electronically filed the foregoing
   3
       with the Clerk of the Court using the ECF system which will send notification of
   4
       such filing to all ECF participants in this matter.
   5

   6          Dated: March 28, 2019
   7
                                                  /s/ Matthew Mrkonic
                                                  Matthew Mrkonic
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


         Case No. 3:18-cv-02109-BEN-LL
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.252 Page 20 of 37




                              EXHIBIT A
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.253 Page 21 of 37

                                                                                                     USOOD835912S

 (12) Dehmoubed
      United States
                et al.
                       Design Patent (10 ) Patent No.:                                               US D835 ,912 S
                                                                                (45) Date of Patent: * * Dec. 18 , 2018
 (54 ) TROLLEY BAG                                                          (56 )                    References Cited
 (71 ) Applicants : Farzan Dehmoubed , Carlsbad , CA                                           U . S . PATENT DOCUMENTS
                   (US ); Jennifer Duvall , Carlsbad , CA                           D444 , 297 S * 7/ 2001 Starck                            D3 /276
                   (US )                                                            D779 , 207 S *    2/ 2017 Starck                         D3 /315
                                                                                    D779, 828 S       2 /2017 Cronkshaw
 (72 ) Inventors : Farzan Dehmoubed , Carlsbad , CA                                 D783 ,288 S *
                                                                                    D809 ,798 S *
                                                                                                      4 /2017 Starck                         D3/283
                   (US ); Jennifer Duvall , Carlsbad , CA                                             2/ 2018 Hernandez ..................... D3 / 309
                 (US )                                                      * cited by examiner
 (73 ) Assignee: Farzan Dehmoubed , Carlsbad , CA                           Primary Examiner — Charles D Hanson
                        (US)                                                (57)                  CLAIM
 (* * ) Term :          15 Years                                            An ornamental design for a trolley bag , as shown and
                                                                            described .
 (21 ) Appl . No.: 29 /609,657                                                                        DESCRIPTION
 (22 ) Filed : Jul. 3, 2017                                                 FIG . 1 is a front view of a trolley bag ;
 (51) LOC ( 11) CI. ....                                        03- 02      FIG . 2 is a rear view of the trolley bag ;
 (52 ) U .S . CI.                                                           FIG . 3 is a right side view of the trolley bag;
        USPC        ........                        . .. .. . .. . D3/315   FIG . 4 is a left side view of the trolley bag ;
 ( 58 ) Field of Classification Search                                      FIG . 5 is a top view of the trolley bag; and ,
        USPC ... .......... .............. D3/205, 206 , 315 – 317          FIG . 6 is a bottom view of the trolley bag.
        CPC .........                       ............. A45C 3 / 04
        See application file for complete search history .                                    1 Claim , 6 Drawing Sheets
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.254 Page 22 of 37


  U . S . Patent        Dec. 18, 2018                      Sheet 1 of 6     US D835 ,912 s




                                                       .
                                                  . .- -   NI




                   .   ... .   .' ;
                                              .




                                              MYN w
                                                            .




                                                            .

                                      he he
                                                            .




                                      .
                                      .




                                      .




                                      Y




                                                                      XOX




                                              FIG . 1
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.255 Page 23 of 37


  U . S . Patent     Dec. 18, 2018           Sheet 2 of 6                           US D835 ,912 s




                                      More                  * *   * *   *   *   *




                           .:Y N


                                              COXXOXOXO




                                     FIG . 2
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.256 Page 24 of 37


  U . S . Patent     Dec. 18, 2018            Sheet 3 of 6             US D835 ,912 s




                                .




                                    DOPD
                                    OK
                                                           .
                                                                  oO
                                                                  o




                                              Ss
                                                          .

                                                          .
                                                           .




                                                                .
                                                                  o
                                                                www
                                                                  w




                                               SE UAI   QUAVI
                                           FIG . 3
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.257 Page 25 of 37


         atent       Dec . 18 , 2018      Sheet 4 of 6     US D835 ,912 s




                                 TI      OXOXO
                                           ta




                                          KAWX
                                       FIG . 4
                                                 .X X
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.258 Page 26 of 37


  U . S . Patent     Dec. 18, 2018      Sheet 5 of 6       US D835 ,912 s




                                     FIG . 5
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.259 Page 27 of 37


  U . S . Patent            Dec. 18, 2018        Sheet 6 of 6                   US D835 ,912 s




                        .
                       45
                                                    TS
                                                          WWVAVAVAVAVAVAD   :

                                             $




                   A         rte Visit
                                            re
                                                 Bict
                                                        BALONEXIVLS
                                                         Paris




                                            FIG . 6
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.260 Page 28 of 37




                              EXHIBIT B
Registered / Enregistré 15/04/2015


      No 002682302-0001



                                     OHIM – OFFICE FOR HARMONIZATION
                                         IN THE INTERNAL MARKET
                                             TRADE MARKS AND DESIGNS


                                     CERTIFICATE OF REGISTRATION

                                         This Certificate of Registration is hereby issued for the
                                         Registered Community Design identified below. The
                                         corresponding entries have been recorded in the
                                                     Register of Community Designs.




                                     OHMI – OFFICE DE L’HARMONISATION
                                        DANS LE MARCHÉ INTÉRIEUR
                                         MARQUES, DESSINS ET MODÈLES


                                                CERTIFICAT
                                            D’ENREGISTREMENT

                                         Le présent Certificat d’Enregistrement est émis pour le
                                         Dessin ou Modèle Communautaire enregistré spécifié
   The President / Le Président          ci-dessous. Les inscriptions afférentes ont été portées
                                         au Registre des Dessins ou Modèles Communautaires.
                                                                                                     Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.261 Page 29 of 37




        António Campinos
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.262 Page 30 of 37
                                     OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                         TRADE MARKS AND DESIGNS


                                   OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                      MARQUES, DESSINS ET MODÈLES




21   002682302-0001
25   EN - FR
22   15/04/2015
15   15/04/2015
45   20/04/2015
11   002682302-0001
73   Trolley Bags UK Ltd
     Black Hand Barn, Ash Thomas
     Tiverton EX16 4AL
     REINO UNIDO
74   HANDSOME I.P. LTD.
     3 Chapel Row,
     Queen Square
     Bath BA1 1HN
     REINO UNIDO
51   03 - 01
54   BG - Cгъваеми чанти

     ES - Bolsa plegable

     CS - Skládací vak

     DA - Sammenfoldelig taske

     DE - Falttasche

     ET - Kokkuvolditav kott

     EL - Πτυσσόμενη τσάντα

     EN - Foldable bag

     FR - Sac pliable

     IT - Borse pieghevoli

     LV - Salokāma soma

     LT - Sulankstomas krepšys

     HR - Sklopiva torba

     HU - Összehajtható táska

     MT - Basket li jintewa

     NL - Vouwtas

     PL - Składana torba

     PT - Saco dobrável

     RO - Genţi pliabile

     SK - Skladací vak

     SL - Zložljiva torba

     FI - Taipuisa laukku

     SV - Hopvikbar väska

57
55




                                                                                        1/8
         Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.263 Page 31 of 37
                                         OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                             TRADE MARKS AND DESIGNS


                                       OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                          MARQUES, DESSINS ET MODÈLES




0001.1




                                                                                            2/8
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.264 Page 32 of 37
                                    OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                        TRADE MARKS AND DESIGNS


                                  OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                     MARQUES, DESSINS ET MODÈLES




0001.2




                                                                                       3/8
         Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.265 Page 33 of 37
                                         OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                             TRADE MARKS AND DESIGNS


                                       OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                          MARQUES, DESSINS ET MODÈLES




0001.3




                                                                                            4/8
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.266 Page 34 of 37
                                    OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                        TRADE MARKS AND DESIGNS


                                  OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                     MARQUES, DESSINS ET MODÈLES




0001.4




                                                                                       5/8
         Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.267 Page 35 of 37
                                         OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                             TRADE MARKS AND DESIGNS


                                       OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                          MARQUES, DESSINS ET MODÈLES




0001.5




                                                                                            6/8
Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.268 Page 36 of 37
                                    OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                        TRADE MARKS AND DESIGNS


                                  OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                     MARQUES, DESSINS ET MODÈLES




0001.6




                                                                                       7/8
         Case 3:18-cv-02109-BEN-LL Document 32 Filed 03/28/19 PageID.269 Page 37 of 37
                                         OHIM – OFFICE FOR HARMONIZATION IN THE INTERNAL MARKET
                                                                             TRADE MARKS AND DESIGNS


                                       OHMI – OFFICE DE L’HARMONISATION DANS LE MARCHÉ INTÉRIEUR
                                                                          MARQUES, DESSINS ET MODÈLES




0001.7




                                                                                            8/8
